Citation Nr: 0726136	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2004.  A transcript of that 
hearing is of record.

In March 2005, the Board remanded this case to obtain 
additional treatment records prepared since December 2002, 
and for a VA examination to evaluate the veteran's digestive 
disabilities.  


FINDING OF FACT

Any duodenal ulcer the veteran experiences is asymptomatic.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7305 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2002, March 2005 and July 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the appellant's claim, any timing 
errors have been cured in the process of the previous remand 
and the Appeals Management Center's (AMC) subsequent actions.  
Id.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its review of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), VA 
and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

A review of the medical evidence shows that the last time an 
Upper GI series indicated the presence of a duodenal ulcer 
was in March of 1980, when the UGI series revealed an ulcer 
near the apex of the duodenal bulb.  Upper GI examinations 
administered since that time have not revealed the presence 
of a duodenal ulcer.  In addition, an April 1981 VA examiner, 
commenting on the veteran's other gastrointestinal problems, 
noted that the veteran's esophageal diverticulum and hiatal 
hernia are both independent conditions, usually developmental 
in origin and are not related to the veteran's duodenal 
ulcer, which the examiner described as a distinctly separate 
disease.

A November 1997 VA examiner diagnosed the veteran with a 
hiatal hernia, esophageal diverticula, and noted that a 
fundoplication was performed for reflux esophagitis.  The 
examiner specifically noted that at the time of this 
examination, any duodenal ulcer was asymptomatic.  

Treatment records from the Chicago VA medical center (VAMC), 
dated from August 1997 to December 2002, revealed complaints 
and treatment for GERD, and showed a past medical history 
that included a gastric ulcer, but the treatment notes were 
void of any treatment related to a duodenal ulcer during this 
entire time period.

The veteran was afforded a VA digestive examination in May 
2002.  At this time, the examiner diagnosed the veteran with 
a duodenal ulcer in the past, now with GERD residuals, but 
noted that the veteran's clinical presentation was typically 
that of reflux esophageal disease and all of his complaints 
and findings are typical of that diagnosis, not of a duodenal 
ulcer.  The examiner also noted that the type of pain 
associated with a peptic ulcer was not present.

The veteran was afforded a VA examination in August 2006.  At 
this examination, the veteran reported that he was detected 
and diagnosed with an ulcer in approximately 1951; and has 
continued to experience "symptoms" ever since.  The 
veteran's main complaint was daily nausea in the morning upon 
awakening that lasted for approximately two hours.  He also 
reported peri-umbilical soreness three times a week, lasting 
four hours at a time, and noted that this was unrelated to 
meals or any other activity, and seemed to resolve partially 
when he took a "gas pill."

The examiner provided a history of the veteran's digestive 
problems, noting that the veteran had surgery in 1979 for a 
hiatal hernia and was seen at the Jesse Brown VA 
Gastroenterology Clinic in 2003, where it was noted that he 
had severe reflux disease and had undergone fundoplication 
for the reflux.  The examiner noted that subsequent to the 
fundoplication, the veteran developed esophageal diverticulum 
and underwent surgical removal of that diverticulum, which 
apparently caused resolution of his reflux symptomatology.  
The examiner noted that the veteran was seen most recently in 
Gastroenterology in January of 2006, where it was noted that 
his reflux had resolved with fundoplication, but he was still 
experiencing mild intermittent symptoms.  The examiner 
specifically stated that no mention was made of a duodenal 
ulcer in any of the gastroenterological notes.

The August 2006 examiner noted that the veteran had an Upper 
GI (UGI) evaluation in November 2004, which detected a mild 
stricture at the gastroesophageal junction, but the stomach, 
duodenum, and duodenal sweep were normal, and again no 
mention of a duodenal ulcer was made.  The examiner noted 
that at the present time, the veteran had a fair appetite and 
stable weight, appeared to be well nourished, had normal 
bowel movements, and no blood in the rectum.  Further, the 
examiner noted that his hemoglobin and hemocrit in August 
2005 were within normal limits.

On examination of the abdomen, the examiner stated that it 
was scaphoid and mildly tender in the left upper quadrant 
without guarding, rebound, or rigidity.  The examiner 
diagnosed the veteran with status-post fundoplication for 
gastroesophageal reflux disease with residual mild 
gastroesophageal stricture.  The examiner concluded that 
there was no clinical evidence of a duodenal ulcer.  In 
support of his conclusion, the examiner noted that the UGI 
showed post-fundoplication and no evidence of a duodenal 
ulcer.

The evidence of record also includes treatment notes from the 
Chicago VAMC dated from March 2003 through April 2007, which 
again indicate continuing complaints and treatment related to 
GERD, but do not mention any current treatment related to a 
gastric ulcer.  Although all the gastroenterology records 
from this time period indicate a past medical history that 
includes a gastric ulcer, none of the records relates to any 
current treatment for an ulcer.  The most recent treatment 
note of record, dated in April 2007, noted a past history of 
GERD and gastric ulcer status-post fundoplication, but noted 
that currently the veteran's reflux symptoms had mostly 
resolved.  Specifically, the examiner noted that the veteran 
was last seen in February 2007, when he presented complaining 
of bloating, constipation, and reporting that he was 
nauseated after eating breakfast.  However, the April 2007 
examiner noted that the veteran was currently on a medication 
regimen for his bowels that he thought worked well and was no 
longer experiencing a burning sensation when he bent over, 
and was no longer having constipation or diarrhea.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena, and 
associated with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent disability rating.  A moderately severe disability 
caused by a duodenal ulcer, manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent rating.  A moderate disability with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations warrants a 20 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

In this case, the most recent medical evidence of record does 
not indicate that the veteran currently experiences symptoms 
related to a duodenal ulcer.  The last time an upper GI 
series indicated the presence of an ulcer was in March of 
1980.  Since that time, the medical record is absent of any 
treatment related specifically to an ulcer.  After reviewing 
the claims file, the August 2006 examiner stated that there 
was no documented clinical evidence of a duodenal ulcer at 
the present time.  In support of his conclusion, he noted 
that he had reviewed the outpatient treatment records from 
the Chicago VAMC, and stated that no mention was made of a 
duodenal ulcer in any of the gastroenterological notes.  
Further, the VA examiner referenced a November 2004 Upper GI 
series which did not mention a duodenal ulcer and indicated 
that the duodenum and stomach were normal.  The August 2006 
examiner's conclusion is further supported by the May 2002 
examiner's statement that the veteran's clinical presentation 
was typically that of reflux esophageal disease and all of 
his complaints and findings are typical of that diagnosis, 
and not a duodenal ulcer.  Even as far back as November 1997, 
another VA examiner noted that the veteran's ulcer was 
asymptomatic.  In sum, the most recent medical evidence 
indicates that the veteran does not currently experience any 
symptoms related to or caused by his duodenal ulcer.  The 
Chicago VAMC treatment records, dated from August 1997 to 
December 2002 and March 2003 through April 2007, only discuss 
treatment for GERD, which was found to be unrelated to the 
veteran's historical ulcer, an ulcer which was last shown in 
an Upper GI series in 1980.  As such, a rating higher than 
the currently assigned 20 percent is not warranted.

Although the veteran has described his ulcer symptoms as 
being so severe that he deserves a higher rating, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that any duodenal ulcer has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  In fact, as noted above, there is currently no 
clinical evidence of the presence of an ulcer.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


